       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )            CIVIL RIGHTS COMPLAINT
v.                                   )            42 U.S.C. § 1983
                                     )
FULTON COUNTY, GEORGIA,              )            CIVIL ACTION NO.
PAUL H. HOWARD, officially &         )            1:17-cv-02068-WMR
individually, ANTIONETTE             )
STEPHENSON, individually,            )
PIERRE EASLEY, individually, and )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )

              INITIAL DISCLOSURES OF PIERRE EASLEY

      (1) If the Defendant is improperly identified, state Defendant’s correct

identification and state whether Defendant will accept service of an amended

summons and complaint reflecting the information furnished in this

disclosure response.

      Response to No. 1: Mr. Easley has been correctly identified and served.

      (2) Provide the names of any parties whom Defendant contends are

necessary parties to this action, but who have not been named by Plaintiff. If
       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 2 of 13




Defendant contends that there is a question of misjoinder of parties, provide

the reasons for Defendant’s contention.

      Response to No. 2: Mr. Easley does not believe that any other party is

necessary to this action.

      (3) Provide a detailed factual basis for the defense or defenses and any

counterclaims or cross-claims asserted by defendant in the responsive

pleading.

      Response to No. 3: On April 22, 2014, Plaintiff was the victim of an

attempted armed robbery in Fulton County, Georgia.                 His attacker was

subsequently indicted but was granted a bond in December, 2014 pending trial.

Nearly a year later, as the Fulton County District Attorney’s Office (“DA’s Office”

or “the State”) was preparing to try Plaintiff’s attacker, Plaintiff, the State’s key

witness, suffered a significant cardiac event. Plaintiff informed the DA’s Office

about his medical situation, and as a result, his attacker’s trial was continued.

      Despite the DA’s Office’s repeated phone calls to Plaintiff, and Mr. Easley

personally visiting Plaintiff’s home and speaking with Plaintiff’s leasing office to

confirm Plaintiff’s continued residence prior to leaving a subpoena on Plaintiff’s

door, Plaintiff sought to avoid subpoena service. Accordingly, with testimony




                                           2
         Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 3 of 13




from Mr. Easley, the State obtained a material witness warrant from Judge John

Goger.

       On March 23, 2015, Plaintiff appeared at trial and testified against his

attacker. However, even after Plaintiff’s testimony and his attacker’s conviction,

the warrant remained active. Two weeks later, on June 6, 2015, Plaintiff was

involved in a motor vehicle accident. The Atlanta Police Department Officer who

investigated the accident advised Plaintiff that he had an active warrant and placed

him under arrest. The active warrant pursuant to which Plaintiff was arrested was

the same material witness warrant that had been issued by Judge Goger on March

18, 2015.

       Plaintiff was transported to Grady Memorial Hospital (“Grady”) for

treatment of injuries sustained in the accident. Following his release from Grady,

Plaintiff was transported to the Fulton County Jail. However, after experiencing

further health related issues, Plaintiff was transported back to Grady for additional

treatment. On June 12, 2015, Judge Wendy Shoob signed on order releasing

Plaintiff.

       (4) Describe in detail all statutes, codes, regulations, legal principles,

standards and customs or usages, and illustrative case law which Defendants

contend are applicable to this action.


                                         3
       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 4 of 13




      Response to No. 4: This list is not exhaustive.

      Relevant Federal Statutes: 42 U.S.C. § 1983

      Relevant case law:

      Rehberg v. Paulk, 611 F.3d 828 (11th Cir. 2010); Harlow v. Fitzgerald, 457

U.S. 800 (1982); Kitchen v. CSX Transp., Inc., 6 F.3d 727 (11th Cir. 1993); Vinson

v. Clarke County, Ala., 10 F. Supp. 2d 1282 (SD Ala., June 17, 1998); Jordan v.

Doe, 38 F.3d 1559 (11th Cir. 1994); Rich v. Dollar, 841 F.2d 1558 (11th Cir. 1988);

McCoy v. Webster, 47 F.3d 404 (11th Cir. 1995); Lassiter v. Ala. A&M Univ., 28

F.3d 1146 (11th Cir. 1994).

      (5) Provide the name and, if known, the address and telephone

number of each individual likely to have discoverable information

relevant to disputed facts alleged with particularity in the pleadings,

identifying the subjects of the information. (Attach witness list to

Responses to Initial Disclosures as Attachment A.)

      Response to No. 5: See Attachment A. Defendant has not identified a

complete list of witnesses who may have knowledge relevant to the facts as alleged

in the pleadings. Defendant reserves the right to supplement this list as discovery

progresses.




                                         4
       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 5 of 13




      (6) Provide the name of any person who may be used at trial to present

evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For

all experts described in Fed.R.Civ.P. 26(a)(2)(A)(B), provide a separate

written report satisfying the provisions of that rule. (Attach expert witness list

and written reports to Responses to Initial Disclosures as Attachment B.)

      Response to No. 6: Defendant has not yet retained any experts as of the

making of these disclosures. Defendant reserves the right to supplement this

response at such time as any expert is retained.

      (7) Provide a copy of or description by category and location of, all

documents, data compilations, and tangible things in you possession, custody,

or control that are relevant to disputed facts alleged with particularity in the

pleadings. (Attach document list and descriptions to Responses to Initial

Disclosures as Attachment C.)

      Response to No. 7: See Attachment C. Defendant has not identified a

complete list of documents relevant to the facts as alleged in the pleadings and,

therefore, reserves the right to supplement this response by identifying and

disclosing relevant documents at a later date.

      (8) In the space provided below, provide a computation of any category

of damages claimed by you. In addition, include a copy of, or describe by


                                          5
       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 6 of 13




category and location of, the documents or other evidentiary material, not

privileged or protected from disclosure on which such computation is based,

including materials bearing on the nature and extent of injuries suffered,

making such documents or evidentiary material available for inspection and

copying under Fed.R.Civ.P. 34. (Attach any copies and descriptions to

Responses to Initial Disclosures as Attachment D.)

      Response to No. 8: None.

      (9) If Defendant contends that some other person or legal entity is, in

whole or in part, liable to the Plaintiff or Defendant in this matter, state the

full name, address, and telephone number of such person or entity and

describe in detail the basis of such liability.

      Response to No. 9: Defendant denies liability and is unable to identify with

certainty, at this time, some other person or other legal entity that is liable to

Defendant or to Plaintiff based upon the circumstances as alleged in the Complaint.

      (10) Attach for inspection and copying as under Fed. R. Civ. P. 34 any

insurance agreement under which any person carrying on an insurance

business may be liable to satisfy part or all of a judgment which may be

entered in this action or to indemnify or reimburse for payments to satisfy the




                                          6
       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 7 of 13




judgment.    (Attach copy of insurance agreement to Responses to Initial

Disclosures as Attachment E.)

      Response to No. 10: None.

      Respectfully submitted, this 25th day of April, 2019.

                         OFFICE OF THE FULTON COUNTY ATTORNEY

                         Patrise Perkins-Hooker
                         COUNTY ATTORNEY
                         Georgia Bar No. 572358

                         Kaye W. Burwell
                         Deputy County Attorney
                         Georgia Bar No. 775060

                         /s/ Ashley J. Palmer
                         Ashley J. Palmer
                         Senior Assistant County Attorney
                         Georgia Bar No. 603514
                         ashley.palmer@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (Office)
(404) 730-6324 (Facsimile)




                                         7
    Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 8 of 13




                              ATTACHMENT A

1. Investigator Pierre Easley
   c/o Office of the Fulton County Attorney
   141 Pryor Street, S.W.
   Suite 4038
   Atlanta, Georgia 30303
   Can testify as to the events that are the subject of this lawsuit.

2. Assistant District Attorney Antoinette Stephenson
   Fulton County District Attorney’s Office
   c/o Office of the Fulton County Attorney
   141 Pryor Street, S.W.
   Suite 4038
   Atlanta, Georgia 30303
   Can testify as to the events that are the subject of this lawsuit.

3. District Attorney Paul Howard
   Fulton County District Attorney’s Office
   c/o Office of the Fulton County Attorney
   141 Pryor Street, S.W.
   Suite 4038
   Atlanta, Georgia 30303
   Can testify as to the events that are the subject of this lawsuit.

4. Judge John Goger
   Superior Court of Fulton County
   c/o Office of the Fulton County Attorney
   141 Pryor Street, S.W.
   Suite 4038
   Atlanta, Georgia 30303
   Can testify as to the events that are the subject of this lawsuit.

5. Staff from Plaintiff’s Leasing Office

6. Fulton County Superior Court Clerk Personnel




                                        8
 Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 9 of 13




Can testify regarding the issuance of a valid subpoena(s) for Plaintiff’s
appearance in court




                                   9
Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 10 of 13




                      ATTACHMENT B

                             None




                              10
      Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 11 of 13




                              ATTACHMENT C

              Subpoena(s) for Plaintiff’s appearance in court, if any

  Email communications (if any) between Defendant and other members of the
Fulton County District Attorney’s Office regarding Plaintiff’s evasion of subpoena
                                     service

    Hearing transcript (if any) regarding issuance of material witness warrant




                                        11
       Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 12 of 13




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )              CIVIL RIGHTS COMPLAINT
v.                                   )              42 U.S.C. § 1983
                                     )
FULTON COUNTY, GEORGIA,              )              CIVIL ACTION NO.
PAUL H. HOWARD, officially &         )              1:17-cv-02068-WMR
individually, ANTIONETTE             )
STEPHENSON, individually,            )
PIERRE EASLEY, individually, and )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )

                         CERTIFICATE OF SERVICE

      THIS CERTIFIES that on April 25, 2019, I presented this document in

Times New Roman, 14 point type, and electronically filed the foregoing INITIAL

DISCLOSURES with the Clerk of Court using the CM/ECF system which will

provide e-mail notification to the following attorney of record:

                                Tiffany W. Roberts
                              235 Peachtree Street NE
                                      Suite 400
                              Atlanta, Georgia 30303
                                   (404) 287-4090
                           troberts@tiffanywroberts.com

      This 25th day of April, 2019.

                                         12
    Case 1:17-cv-02068-SDG Document 43 Filed 04/25/19 Page 13 of 13




                                /s/ Ashley J. Palmer
                                Ashley J. Palmer
                                Senior Assistant County Attorney
                                Georgia Bar No. 603514
                                ashley.palmer@fultoncountyga.gov

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (Office)
(404) 730-6324 (Facsimile)




                                  13
